Exhibit 10.2

(Including amendments through 2/11/07)

3M

PERFORMANCE UNIT PLAN

SECTION 1

Purpose

The purpose of this plan is to attract talented, competent and resourceful
managers to the Company and to provide a strong incentive for such management
employees to remain with the Company.  The purpose of the plan is also to
provide such management employees an opportunity to acquire shares of the
Company’s common stock, with the belief that such equity participation will
provide incentive for added effort toward the Company’s growth and success.  The
plan is intended to provide management incentive compensation related to the
long-range planning functions of management participants and the success of the
Company in the long-term context.

SECTION 2

Definitions

(a)  “Company” shall mean 3M Company.

(b)  “Plan” shall mean the Company’s Performance Unit Plan.

(c)  “Committee” shall mean the Compensation Committee of the Company’s Board of
Directors, excluding any members who are eligible to receive an award under the
Plan.

(d)  “Participant” shall mean a management employee of the Company or any of its
subsidiaries or affiliates who is designated as a Participant by the Committee.

(e)  “Award” shall mean the determination by the Committee that a Participant
should receive a given number of Performance Units, as evidenced by a document
of notification given a Participant at the time of such determination.

(f)  “Performance Unit” shall mean a unit of participation with a face value of
$100 which shall constitute the basis from which a Participant’s payment shall
be determined with regard to performance criteria established by the Committee.

(g)  “Performance Criteria” shall mean such internal performance criteria for
the Company or any business segment thereof as determined by the Committee with
respect to each Award and may include any one or more of several criteria, such
as, but not limited to, return on capital employed, return on assets or net
assets, net sales, sales growth, cash flow, earnings per share or improvement in
earnings per share, return on equity, stock price, gross margin, operating
margin, total shareholder return, economic value added, economic profit or
improvements in economic profit (after-tax operating income, excluding
non-recurring items, less the cost of capital), earnings before interest and
taxes, EBITDA, operating income or improvement in operating income, improvements
in certain asset or financial measures (including working capital and the ratio
of sales to net working capital), reductions in certain asset or cost areas
(including reductions in inventories or accounts receivable or reductions in
laboratory, engineering, sales or administrative costs), net income or
variations of income criteria in varying time periods, adjusted net income or
improvement in adjusted net income, or general comparisons with other peer
companies or industry groups or classifications with regard to one or more of
these criteria.  Such criteria shall include a target for payment of the
Performance Unit at full face value and upper and lower limits for the
measurement of payment to Participants.


--------------------------------------------------------------------------------


 

(h)  “Performance Period” shall mean a period of no less than three years, as
determined by the Committee, during which Performance Criteria shall be measured
for purposes of calculating the payment with respect to each Performance Unit. 
The Committee may elect, during the initial years of granting Performance Units,
to provide for shorter periods of less than three years.

(i)  “Payment Date” shall mean a date determined by the Committee at the time of
the Award for purposes of making payment to the Participant.  This date shall be
no later than March 15 of the year immediately following the completion of the
respective Performance Period.

SECTION 3

Participation

(a)  The Committee shall determine and designate from time to time those
management employees of the Company and its subsidiaries or affiliates who are
to be granted Performance Units, and thereby become Participants, and the number
of Performance Units to be granted to each Participant.

(b)  Performance Units granted by the Committee shall be by letters of
notification to Participants evidencing the Award in such form as the Committee
shall approve, which letters shall comply with and be subject to the terms and
conditions of this Plan.  Further Performance Units may be granted by the
Committee from time to time to Participants, so long as this Plan shall continue
in full force and effect.

SECTION 4

Granting of Performance Units

(a)  Grants of Performance Units shall be determined and directed by the
Committee from time to time.  The letter of notification evidencing the Award
shall specify the number of Performance Units granted to the Participant, the
proration of such Performance Units if the Participant retires prior to the
completion of the relevant Performance Period, the commencement and expiration
of the relevant Performance Period, the Performance Criteria by which the
payment value of the Performance Units will be determined, and the Payment Date.

(b)  Awards shall be granted to Participants in recognition of their positions
and ability to affect the Company’s performance.  Either the Company’s books and
records or the Participant’s letter of notification of the Award shall be deemed
conclusive evidence of the granting of an Award and, in the event of
inconsistency or ambiguity, the Company’s books and records shall supersede and
prevail.

SECTION 5

Company Performance

The Performance Criteria established by the Committee with respect to each Award
shall provide a means by which the Company’s performance may be measured during
the Performance Period specified in the Award.  Actual Company performance
during the Performance Period shall determine the amount of payment to be
received by the Participant at the Payment Date.  The payment value of the
Performance Units shall be adjusted to reflect the actual Company performance
during the Performance Period, within lower and upper limits established by the
Committee at the time of the Award.

SECTION 6

Payment

(a)  The amount payable with respect to each Performance Unit shall be
contingent upon the attainment of Performance Criteria as established in the
Award during the specified Performance Period and the continued employment of
the Participant until the Payment Date as defined in Section 2(i) hereof.

(b)  Amounts payable with respect to Performance Units under this Plan shall be
paid to Participants in cash, reacquired shares of the Company’s common stock,
or any combination of cash and reacquired shares of common stock, as determined
at the sole discretion of the Committee at the Payment Date.  The number of
shares of common stock to


--------------------------------------------------------------------------------


 

be transferred by way of payment shall be determined by dividing the dollar
amount of payment to be effected thereby by one hundred percent (100%) of the
fair market value of such common stock as reported on the New York Stock
Exchange Composite Index on the payment date.  The fair market value shall be
the average of the high and low prices so reported.

(c)  A Participant shall obtain no absolute rights under any Award under this
Plan until the Payment Date, except as provided in Sections 9 and 10 hereof.

(d)  The maximum payment to any Participant under this Plan with respect to a
single Award shall not exceed the amount reasonably determined by the Committee
to equal three-tenths of one percent (0.3%) of the consolidated net income of
the Company, excluding non-recurring items, for the calendar year immediately
preceding the year including the Payment Date.

(e)  Awards of Performance Units shall be paid to the respective Participants no
later than the March 15 immediately following the completion of the Performance
Period for such Units, unless a Participant shall have made an effective
election to defer the receipt of such payment pursuant to the terms of the 3M
Deferred Compensation Plan and all applicable laws.

SECTION 7

Special Payments

The Committee may elect, at its sole option, to advance the Payment Date of any
Award in the event of a Participant’s termination of employment for any cause;
provided, however, that the Committee shall not advance the Payment Date of any
Award payable to a Participant who is then eligible to retire pursuant to a
pension plan maintained by the Company.  This provision shall not confer any
right upon a Participant not otherwise conferred under Sections 6, 9 and 10
hereof.

SECTION 8

Administration

The Plan shall be administered under the supervision and direction of the
Committee.  In administering the Plan, the Committee will determine the
Participants and the number of Performance Units to be granted to individual
participants, establish appropriate Performance Periods and Performance Criteria
as bases for payments under the Plan, and determine the Payment Date and methods
and procedures for payment of Awards under the Plan.  Further, it may be
necessary from time to time to change or waive requirements of the Plan, or
outstanding Performance Units, to conform with the law, to meet special
circumstances not anticipated or covered in the Plan, or to carry on successful
operation of the Plan, and in connection therewith, the Committee shall have the
full power and authority to:

(a)  Prescribe, amend and rescind rules and regulations relating to the Plan, or
outstanding Performance Units, establish procedures deemed appropriate for its
administration, and make any and all other determinations not herein
specifically authorized which may be necessary or advisable for its effective
administration;

(b)  Make any amendments to or modifications of the Plan which may be required
or necessary to make the Plan set forth herein comply with the provisions of any
laws, federal or state, or any regulations issued thereunder, and to cause the
Company at its expense to take any action related to the Plan which may be
required under such laws or regulations; and

(c)  Contest on behalf of Participants or the Company, at the expense of the
Company, any ruling or decision on any issue related to the Plan, and conduct
any such contest and any resulting litigation to a final determination, ruling
or decision.

Nothing herein shall be deemed to authorize, and the Committee will have no
discretion, to alter or amend the Performance Criteria or the specific
performance goals of Awards under the Plan after they have been approved by the
Committee or communicated to Participants, whichever shall occur later in time.


--------------------------------------------------------------------------------


 

If required for compliance with legal or tax guidelines with regard to its role
in administering the Plan, the Committee may act through a subcommittee of at
least two of its members, none of whom shall be eligible to participate in the
Plan.

SECTION 9

Termination of Award

Participation hereunder shall cease and all rights under the Plan and any Award
thereunder are forfeited by the Participant upon termination of employment for
any cause prior to the Payment Date other than (i) retirement pursuant to any
income or pension plan of the Company or any of its subsidiaries or affiliates,
(ii) retirement because of physical or mental disability, or (iii) death.  The
foregoing shall not affect the right of the Committee to effect special payments
as provided in Section 7.

SECTION 10

Retirement or Death

(a)  If a Participant retires pursuant to a pension plan maintained by the
Company or changes employment status as a result of physical or mental
disability prior to the Payment Date of an Award, such retirement or change in
status shall not affect any rights of the Participant under any Performance Unit
grants received by such Participant prior to such retirement or change in
employment status; provided, however, that the Committee may provide for the
proration of the Performance Units granted to a Participant who retires from
employment with the Company prior to the completion of the Performance Period
for such Performance Units.

(b)  If a Participant dies without having received payment of any Performance
Units under outstanding Awards, payment of such Units shall be made no later
than the March 15 of the year following the year in which the Participant died
to such Participant’s surviving beneficiary or beneficiaries or, if there shall
be no such surviving beneficiaries, to such Participant’s estate in the
following manner:

(i)  If the Participant dies after the expiration of a Performance Period of an
Award, the payment shall be at the full rate previously determined, together
with any interest earned thereon until the date of payment; and

(ii)  If the Participant dies before the expiration of a Performance Period of
an Award, the amount of payment shall be at the lesser of:

- the face value of each outstanding Performance Unit for which payment has not
been made; or

- any other amount approved, in its discretion, by the Compensation Committee of
the Board of Directors.

(c)  Each Participant shall have the right at any time to designate any person,
persons or entity as the beneficiary or beneficiaries to whom payment of the
Participant’s outstanding Performance Units shall be made in the event of the
Participant’s death.  Any designation filed under the Plan may be revoked or
changed by written instrument so signed and filed prior to the Participant’s
death.

(d)  If a Participant designates more than one beneficiary to receive such
Participant’s outstanding Performance Units and any beneficiary shall predecease
the Participant, the Company shall pay the deceased beneficiary’s share to the
surviving beneficiary or beneficiaries proportionately, as the portion
designated by the Participant for each bears to the total portion designated for
all surviving beneficiaries.

SECTION 11

Transferability

Any rights of a Participant under this Plan, and in or to an Award, shall be
personal in nature and may not be assigned or transferred (other than a transfer
by will or the laws of descent and distribution).  Any attempted assignment or
transfer of the Award shall be null and void and without effect.


--------------------------------------------------------------------------------


 

SECTION 12

Withdrawal, Amendment or Termination of the Plan

The term of the Plan shall be indefinite and the Plan shall continue in full
force and effect indefinitely until terminated at any time by action of the
Company’s Board of Directors or the Committee.  Any such termination shall not
adversely affect Awards theretofore granted.

The Company’s Board of Directors or the Committee may at any time withdraw or
amend the Plan, except that there shall be no withdrawal or amendment which
shall adversely affect Awards theretofore granted.

SECTION 13

Change in Control

(a)  For purposes of this Section 13, the following words and phrases shall have
the meanings indicated below, unless the context clearly indicates otherwise:

(i)  “Person” shall have the meaning associated with that term as it is used in
Sections 13(d) and 14(d) of the Act.

(ii)  “Affiliates and Associates” shall have the meanings assigned to such terms
in Rule 12b-2 promulgated under Section 12 of the Act.

(iii)  “Act” means the Securities Exchange Act of 1934.

(iv)  “Continuing Directors” shall have the meaning assigned to such term in
Article Thirteenth of the Company’s Restated Certificate of Incorporation.

(v)  “Code”  means the Internal Revenue Code of 1986, as amended.

(b)  The Plan shall terminate and the Company shall immediately distribute in
cash to the respective Participants the value of all outstanding Performance
Units, as determined in accordance with the other provisions of this Plan and
this Section 13, upon the occurrence of a Change in Control of the Company.

(c)  For purposes of this Section 13, a Change in Control of the Company shall
be deemed to have occurred if:

(i)  any person (together with its Affiliates and Associates), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 promulgated under the Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, unless a majority of the
Continuing Directors of the Company’s Board of Directors prior to that time have
determined in their sole discretion that, for purposes of this Plan, a Change in
Control of the Company has not occurred; or

(ii)  the Continuing Directors of the Company’s Board of Directors shall at any
time fail to constitute a majority of the members of such Board of Directors.

(d)  With respect to those Performance Units for which the Performance Period
has not been completed at the time of a Change in Control of the Company, the
value of such Units for purposes of this Section 13 shall be equal to the
product of a fraction, where the numerator of such fraction is the number of
full calendar months completed during the respective Performance Period and
prior to the Change in Control and the denominator of such fraction is 36,
multiplied by the largest of:

(i)  the value of such Performance Units computed as if the Company’s
performance during the remainder of the Performance Period following the Change
in Control equaled its performance during those full calendar quarters completed
during the respective Performance Period and prior to the date of the Change in
Control;


--------------------------------------------------------------------------------


 

(ii)  the value of such Performance Units computed as if the Performance Period
for such Units was the three consecutive calendar year period ending immediately
prior to the year in which the Change in Control occurs; or

(iii)  any other amount approved, in its discretion, by the Committee.

(e)  With respect to those Performance Units for which the Performance Period
has been completed at the time of a Change in Control of the Company, the value
of such Units for purposes of this Section 13 shall be the actual value as
adjusted to reflect the actual Company performance during the Performance Period
plus interest up to the date of distribution at the rate determined by the
Committee in accordance with the provisions of Section 7.

(f)  In the event that the payments made pursuant to this Section 13 are finally
determined to be subject to the excise tax imposed by Section 4999 of the Code,
the Company shall pay to each Participant an additional amount such that the net
amount retained by such Participant, after allowing for the amount of such
excise tax and any additional federal, state and local income taxes paid on the
additional amount, shall be equal to the value of the Performance Units
distributed to such Participant pursuant to this Section 13.

(g)  The Company shall pay to each Participant the amount of all reasonable
legal and accounting fees and expenses incurred by such Participant in seeking
to obtain or enforce his rights under this Section 13 or in connection with any
income tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to the payments made pursuant to this Section 13,
unless a lawsuit commenced by the Participant for such purposes is dismissed by
the court as being spurious or frivolous.  The Company shall also pay to each
Participant the amount of all reasonable tax and financial planning fees and
expenses incurred by such Participant in connection with such Participant’s
receipt of payments pursuant to this Section 13.

 


--------------------------------------------------------------------------------